Citation Nr: 9905128	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-38 717	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE


Entitlement to an original rating in excess of 20 percent for 
a cervical anterior diskectomy, C5-6, with herniated nucleus 
pulposus, C6-7.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1983 to 
November 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office (M & ROC) in Wichita, Kansas.  In a 
September 1996 decision, the Board denied the veteran's claim 
for service connection for arthritis of the right index and 
little fingers and granted his claim for an increased rating 
for a right shoulder disability.  At that time, the Board 
remanded his claim of entitlement to an increased rating for 
a cervical anterior diskectomy, C5-6 with herniated nucleus 
pulposus, C6-7, to the M & ROC for further evidentiary 
development. 

In the informal hearing presentation dated February 1999, the 
veteran's representative appears to raise a claim of 
entitlement to an increased rating for the veteran's service-
connected psychiatric disorder.  The Board refers this matter 
back to the M & ROC for clarification of the veteran's wishes 
and appropriate development and adjudication.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the M & ROC.

2. The current manifestations of the veteran's cervical 
anterior diskectomy, C5-6, with herniated nucleus 
pulposus, C6-7, include complaints of chronic pain and 
limitation of motion severely restricted by pain during 
flare-ups or repeated use, with objective findings of 
activities limited by pain.





CONCLUSION OF LAW

The schedular criteria for a 40 percent disability evaluation 
for cervical anterior diskectomy, C5-6, with herniated 
nucleus pulposus of C6-7, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999) 
(At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.).  Upon review of the entire 
record, the Board concludes that all relevant facts have been 
developed and that no further duty to assist the veteran is 
required.  To that end, the Board notes that the veteran's 
case was remanded to the M & ROC in September 1996 for 
further development, including VA examinations and that the 
VA examination reports and treatment records were added to 
the claims file.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected cervical anterior diskectomy, C5-6, with herniated 
nucleus pulposus (HNP), C6-7, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Factual Background

Service medical records show the veteran's complaints of 
severe neck pain that radiated down his left shoulder to his 
elbow.  He underwent anterior cervical diskectomy at C5-6 in 
January 1991.  A January 1992 magnetic resonance image (MRI) 
assessed a HNP at C6-7.

A May 1992 private electromyography (EMG) study included an 
abnormal impression.  The report said biceps muscles in both 
arms showed a mild degree of chronic neuropathic change, but 
the radiologist was unsure if that it meant anything in terms 
of a C6 radiculopathy as all other muscle tests were normal.

Post service, the veteran underwent VA general medical 
examination in January 1993, reported that he was status post 
diskectomy and described pain in his left scapular and 
numbness in his left hand that had returned and worsened.  
The veteran indicated that it hurt to move his neck in a 
certain position.  He had received physical therapy for his 
neck before the diskectomy and currently received it.  
Clinical diagnoses included status post disc surgery with 
residual C5-6 and HNP of C6-7.  Cervical spine x-ray rays 
showed that the normal lordotic curve was slightly reversed 
at C5-6 with severe narrowing of the intervertebral space.  
The impression was severe narrowing of the space, C5-6.

Service connection for a C5-6 diskectomy with HNP, C6-7, was 
granted in a February 1993 rating decision. A 10 percent 
disability evaluation was assigned, effective from November 
1992.

In a February 1993 written statement, K.N. Arjunan, M.D., the 
veteran's neurosurgeon, noted that after the January 1991 
surgery, the veteran experienced excellent relief of his left 
arm radicular symptoms.  However, the veteran subsequently 
developed a herniated disc at C6-7 and post surgical changes 
at C5-6.  Dr. Arjunan said that the veteran complained of 
shoulder blade pain when he moved his neck, decreased 
cervical motion and tenderness in the posterior cervical 
area.  The specialist reviewed MRI studies performed in 
January and September 1992 that showed post-surgical changes 
at C5-6 and at C6-7.  According to the neurosurgeon, there 
appeared to be a disc bulge and osteophyte with no evidence 
of active radiculopathy referable to the C5-6 or C6-7 levels.  
Recommended treatment included physical therapy, anti-
inflammatory medication and cervical trigger point 
injections. 

Private hospital records, dated from February to December 
1993, indicate that the veteran received trigger point nerve 
injections for his cervical pain.

In a November 1993 written statement, the veteran reported 
having incapacitating cervical and upper back pain with 
severe muscle spasms that required period trigger point 
injections.

At his January 1994 personal hearing at the M & ROC, the 
veteran testified that his cervical disability caused chronic 
shoulder and back pain for which he received trigger point 
injections approximately once every two months.  He said the 
C6 disc pain radiated into his left arm and fingers.  
Further, the veteran said his service-connected disabilities 
affected his ability to obtain and sustain gainful 
employment.

The veteran underwent VA orthopedic examination (for his 
joints) in January 1994 and was noted to have limited motion 
of both shoulders associated with a complaint of pain during 
attempted motion.  The diagnosis was bilateral chronic 
tendonitis of the shoulder with limitation of motion.

In February 1994, the veteran underwent VA orthopedic 
examination (for his spine).  Findings of the cervical spine 
examination showed no postural abnormalities and no fixed 
deformity with a well-healed right anterior surgical scar 
observed.  There were tender posterolateral cervical muscles, 
bilaterally, and tenderness in the trapezius and upper 
scapular areas, bilaterally.  There was no muscle spasm or 
scoliosis.  Range of motion was forward flexion full, 
backward extension to 25 degrees (75 degrees was normal), 
left lateral flexion to 35 degrees (45 degrees was normal), 
right lateral flexion to 40 degrees (45 degrees was normal) 
and left and right rotation was full.  The veteran complained 
of pain, especially with extension, and there was good range 
of motion with both scapulae.  Decreased ulnar nerve 
sensation in both hands was thought to possibly originate in 
his neck.  Cervical x-rays taken at the time showed 
generalized osteoporosis, C5-6 disc space markedly narrowed 
and neural foramina well open.  A September 1992 cervical MRI 
revealed C6-7 disc herniation and postoperative changes.  
Diagnoses included severe C5-6 disc degeneration, 
postoperative status C5-6 diskectomy, C6-7 disc protrusion 
and marked cervical extension limitation.

In February 1994, the veteran underwent VA neurological 
examination and complained of intermittent numbness and a 
tingling sensation over the medial aspect of both hands for 
the past two years.  There was decreased light touch and 
pinprick over the fourth and fifth fingers, bilaterally, and 
over the left hypothenar area with no involvement of the 
right hypothenar area.  The diagnosis was bilateral ulnar 
neuropathy.  A VA EMG study performed that month showed no 
evidence of radiculopathy.

A February 1994 private cervical MRI report included an 
impression of loss of height of the C5-6 disc space 
consistent with a history of surgery at that level.  There 
was no evidence of HNP or spinal stenosis.

In a June 1994 rating action, the M & ROC implemented the 
hearing officer's recommendation and increased the veteran's 
cervical disability evaluation to 20 percent.

An August 1995 VA cervical spine MRI showed broad based disk 
protrusion at the C6-7 level lateralized to the left side 
that produced mild narrowing of the central spinal canal.  No 
foraminal stenosis was seen.  Further, the MRI revealed that 
the veteran was status post anterior diskectomy at C5-6 level 
with mild reversal of the cervical lordosis and thinning of 
the anterior thecal sac due to the reversal and small 
posterior osteophytic spurring.  

Private hospital records, dated in November 1995, indicate 
that the veteran experienced persistent, worsening left 
shoulder and left arm pain.  As the August 1995 MRI showed 
evidence of disc herniation at C6-7, he underwent anterior 
cervical diskectomy at C6-7.  Following surgery, he had 
expected interscapular discomfort with no arm pain and 
excellent motor strength in all extremities. 

A May 1996 VA cervical spine MRI report included an 
impression of post surgical changes associated with disc 
space narrowing at the level of C6-7 with enhancement 
predominantly of the left lateral aspect of the disc space 
consistent with scar tissue.  There was no evidence of 
recurrent disc protrusion, but there was minimal to mild 
neural foramina stenosis on the left at that level.  Post 
surgical changes associated with an anterior diskectomy at 
the C5-6 level with mild reversal of the cervical lordosis 
were seen, but with no evidence for central spinal canal 
stenosis.  There was mild narrowing of the neural foramina on 
the left at that level. 

Pursuant to the Board's September 1996 remand, in February 
1997, the veteran underwent VA orthopedic (joints) 
examination.  The veteran indicated that he worked at a home-
based travel agency that he had done for three years, worked 
approximately 30 to 35 hours per week planning tours and went 
on some tours two or three times a year.  Findings on 
examination revealed that carriage of the veteran's head and 
neck was within normal limits and showed no abnormal 
alignment.  He complained of mild tenderness, with 
palpitation, over the left posterolateral neck, upper 
scapular area and left trapezius area.  Cervical flexion was 
full at the extremes but was uncomfortable.  Extension was 
only 33 percent of normal and painful.  Right and left 
lateral tilts were 60 percent of normal and right and left 
rotational motion of the neck was 75 percent of normal.  The 
veteran complained of some pain at the extremes of these 
motions.  

The VA orthopedist observed that the veteran had two cervical 
spine surgeries and received benefit from each procedure, but 
currently complained of limited motion in his neck, painful 
neck motion and radiation of pain down to the left scapula 
and left arm.  Examination showed no definite neurologic 
deficit of the left arm, but his symptoms were those of a 
continuing nerve root irritation.  In the orthopedist's 
opinion, the veteran's current cervical spine condition was 
somewhat disabling.  The doctor opined that the veteran would 
be unable to be involved in any type of job that required 
more than light lifting and would not be able to be involved 
in a job that required him to extend his neck or look up at 
all or one that required frequent looking around to the left 
side.  The doctor commented that the veteran was self-
employed on a regular basis and could continue to work 
without restrictions.  

The veteran underwent VA neurological examaintion in March 
1997 and said, since his 1991 surgery, he experienced 
constant pain that varied from dull ache to sharp more 
promient pain.  He had occaisonal electrical shock sensation 
and associated pain that radiated down his left upper 
extremity when he turned his head in certain directions that 
occurred since his November 1995 surgery.  He also had 
occaisonal numbness in both upper extremities, particularly 
the hands, more on the left.  The veteran described 
persistent neck pain that occasionally radiated into his left 
shoulder and lateral left upper extremity and said his left 
grip was weak at times. The veteran described significant 
right "sciatic" pain since October 1996 with questionably 
some gait difficulty but no bowel or bladder problems.  He 
said his upper back and lower neck pain affected his ability 
to sit at a desk and he was unemployed.  

Objective findings revealed cervical range of motion nearly 
full in flexion but quite limited in extension and lateral 
rotation.  There were anterior cervical surgical scars.  
There was questionable tenderness to palpation over the 
posterior neck and trapezius areas.  There was no palpable 
cervical paraspinal spasm.  Left upper extremity range of 
motion was essentially full.  There was some discomfort with 
left shoulder movements.  There was slight atrophy of the 
proximal left upper extremity muscles.  Strength was 
difficult to evaluate as the examiner noted that the veteran 
made poor effort that appeared to represent guarding due to 
pain.  Lower extremity reflexes were normal and symmetric and 
station and gait were unremarkable.  Diagnoses included 
chronic neck pain, status-post two cervical spine surgeries.  
The examiner opined that there may be some residual chronic 
left cervical radiculopathy, particularly at the C5-6 
level(s) and the examination revealed some evidence for 
chronic left cervical radiculopathy.  According to the VA 
neurologist, it was possible this condition would limit some 
physical activities and possible, but less likely, that the 
veteran's condition would limit any type of employment.  
There was no evidence for cervical myelopathy.

In an April 1998 award determination, the Social Security 
Administration (SSA) found the veteran totally disabled since 
November 1996.  SSA found the veteran suffering from a 
psychiatric disorder and orthopedic disorders that included a 
cervical disability. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's cervical disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Where functional loss is 
alleged due to pain on motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered.  DeLuca v. Brown, 8 
Vet. App. 202, 207-208 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

VA's Office of General Counsel issued a precedent opinion 
regarding the applicability of 38 C.F.R. 4.40 and 4.45 in 
rating a disability under Diagnostic Code 5293.  VAOPGCPREC 
36-97 (December 12, 1997).  The opinion holds that when a 
disability is evaluated under Diagnostic Code 5293, the 
rating board must take into consideration 38 C.F.R. 4.40 and 
4.45.  Moreover, when a veteran has received less than the 
maximum evaluation under Diagnostic Code 5293, based upon 
symptomatology that includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. 4.40 and 4.45, even if the current rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.

The veteran's cervical disability is currently assigned a 20 
percent evaluation under Diagnostic Code 5293.  According to 
provisions of this code, a 20 percent evaluation is warranted 
for moderate intervertebral disc syndrome involving recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome involving recurring attacks with intermittent 
relief; and a 60 percent evaluation is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.

Diagnostic Code 5290 provides for a 20 percent disability 
evaluation for moderate limitation of motion of the cervical 
spine and a 30 percent disability evaluation for severe 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290. 

The Board is of the opinion that the clinical data and 
testimony presented in this case document an increase in the 
severity of the veteran's cervical spine disability.  The 
most recent VA examiners in the course of testing the 
veteran's cervical disability observed limitation of motion 
due to pain.  The ranges of motion reported at the VA 
examinations in 1993, 1994 and 1997 VA examinations 
demonstrate no more than moderate limitation of motion 
commensurate with the 20 percent rating assigned under 
Diagnostic Code 5293.  However, the physicians at the 1997 
examinations did note pain at the extremes of motion, 
including motion of the cervical spine and the neurologist 
described guarding due to pain.  In addition, the physician 
at the 1997 VA neurologic examination expressed the opinion 
that the veteran's cervical disability would limit a number 
of physical activities.  The VA orthopedist, in 1997, 
described the veteran's cervical disability as somewhat 
disabling and opined that he would be unable to be involved 
in a job that required more that light lifting and would be 
unable to be involved in a job that required him to extend 
his neck or look up at all or one that required frequent 
looking around to the left side.  Based on the additional 
functional impairment caused by pain during flare ups or 
repeated use and with consideration of the opinions by the 
1997 VA examiners that the veteran's cervical disability 
limited his employment opportunities, the Board concludes 
that, with the consideration of 38 C.F.R. § 4.7, a 40 percent 
rating under Diagnostic Code 5293 more appropriately reflects 
the functional impairment currently experienced by the 
veteran. In making this determination, the benefit of the 
doubt has been resolved in the veteran's favor. 38 U.S.C.A. 
§§ 115, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.71a, 
Diagnostic Code 5293; see DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

To warrant a rating in excess of 40 percent under Diagnostic 
Code 5293, the evidence would have to reflect the presence of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.  
The evidence does not, however, support a finding of 
pronounced intervertebral disc syndrome.  Although the record 
does demonstrate minimal to mild foramina stenosis on the 
left at the C6-7 level and mild narrowing of the neural 
foramina on the left at C5-6, with mild reversal of the 
cervical lordosis, but no evidence for central spinal canal 
stenosis, the evidence, including the veteran's subjective 
history, does not establish pronounced intervertebral disc 
syndrome with little intermittent relief.  Here, the 1997 VA 
examiners found no left arm neurologic deficit and there was 
no report or finding of absent ankle jerk or demonstrable 
muscle spasm.  Accordingly, a 60 percent evaluation 
representative of pronounced impairment is not warranted. 

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of regular schedular standards.  Accordingly, the 
Board finds that the M & ROC did not err in failing to refer 
this claim to the Director of the Compensation and Pension 
Service for an initial determination.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).

The Board notes that the April 1998 SSA decision found the 
veteran suffering from a psychiatric disorder and orthopedic 
disorders that included a cervical disability and held him to 
be disabled since November 1996.  While the Board recognizes 
the disabling nature of the veteran's cervical spine 
disability, the SSA decision is not considered sufficient to 
overcome the objective evidence of record to warrant a rating 
in excess of 40 percent.  


ORDER

An evaluation of 40 percent for the veteran's cervical 
diskectomy, C5-6 with herniated nucleus pulposus, C6-7 is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

